Citation Nr: 0100228	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

2. Entitlement to an increased rating for a back disorder, 
described as low back pain, currently rated as 20 percent 
disabling.

3. Entitlement to service connection for bilateral, carpal 
tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel 


INTRODUCTION

The veteran had service from July 1989 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in Montgomery, Alabama.  

Entitlement to service connection for a neck disorder was 
denied by a December 1991 rating decision.  The veteran was 
notified the next month but did not file a timely appeal.  As 
such this decision is final. 38 U.S.C.A. § 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996).

A Travel Board hearing was held in July 2000, before Michael 
D. Lyon, the Veterans Law Judge rendering this decision, 
sitting in Montgomery, Alabama.  The Veterans Law Judge had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).  
During that hearing the appellant submitted additional 
evidence to the Board, with waiver of RO consideration.  A 
transcript of the hearing testimony is on file.

The issues of an increased rating for the back disorder, and 
service connection for bilateral, CTS are discussed in the 
Remand section following the Order section below.

At the hearing, testimony was taken on the issue of an 
increased rating for hypertension.  That issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
neck disorder by rating decision in December 1991.  The 
veteran was notified the next month but did not file a timely 
appeal, and the decision became final. That decision 
represents the last final disallowance of entitlement to 
service connection.

2.  The evidence received subsequent to December 1991, with 
regard to the veteran's claim for service connection for a 
neck disorder, is cumulative or redundant. 


CONCLUSION OF LAW

The December 1991 rating decision, wherein service connection 
for a neck disorder was denied, is final; new and material 
evidence not having been submitted, the claim for service 
connection for a neck disorder is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156; Hodge v. West, 
155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions amend 38 
U.S.C. §§ 5100 et. seq., to in effect, eliminate the "well-
grounded" claims requirement. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
Secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

New and material evidence to reopen a claim for service 
connection

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under the new legislative criteria, it is necessary to 
determine if there is new and material evidence to reopen a 
claim.  If there is new and material evidence and the claim 
is reopened, it is necessary to ascertain whether all 
appropriate development has been undertaken.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

It has been held that in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

In the instant case, service connection was initially denied 
for a neck disorder by rating decision of December 1991, as 
no neck disability was shown.  The veteran was notified of 
that denial, and did not file a timely appeal.  Consequently, 
that determination is final.  38 U.S.C.A. § 7105.  That is 
the last final decision on any basis. 

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, and VA examinations in February and November 1991 
which noted the veteran reported developing pain in his lower 
back during PT in 1989.  This pain had since radiated into 
his upper and lower extremities, and into his neck area.  The 
VA examinations did not reveal any abnormalities of the neck. 

The evidence submitted by the appellant since the December 
1991 rating decision consists, in essence, of medical 
treatment records primarily for numerous complaints of bodily 
pains, primarily radiating from his lumbar spinal area, and 
bilateral carpal tunnel syndrome.  The Board, finds this 
evidence to be cumulative evidence, so it is not new, and is 
not material to the issue at hand. The additional evidence 
does not contain a competent expert opinion relating any 
current neck disability with any in-service treatment, event, 
or injury.  It is noted that an April 1996 medical record 
showing complaints of neck pain noted head and neck trauma 
had occurred in 1994.  There was no chronic neck pathology 
demonstrated.  It is also noted that the appellant is not 
qualified to make that medical connection. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  Thus, this is not new and material 
evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between a chronic neck disorder and 
the appellant's period of active duty, the claim for 
entitlement to service connection for a neck disorder is not 
reopened. 


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a neck 
disorder, and the claim is denied


REMAND

Regarding the increased rating for a low back disorder, it is 
noted that the last VA examination was in November 1991.  
While there are some subsequent treatment records, clear 
physical findings are not on file.  In order to properly 
evaluate the current level of disability a contemporary and 
comprehensive VA examination is necessary.  

Regarding the claim for service connection for bilateral CTS, 
as previously noted, under the newly enacted criteria, in the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the instant claim, the Board has determined that 
such medical examination and opinion are required to properly 
adjudicate this claim.  

The appellant essentially contends that his bilateral, CTS, 
diagnosed in March 1996, began during his period of service.  
Specifically, the service medical records associated with the 
claims file indicate an impression of resolved, mild, CTS, 
right, in April 1990.  This was apparently treated with a 
cast, and resolved in service.  There are no other diagnosis 
or treatment for CTS, for either hand, in service.  

While the veteran underwent a VA examination in September 
1997, it does not appear, that his service medical records 
were reviewed prior to his examination.  In addition, a 
medical opinion is required to ascertain if the impression of 
mild, resolved, CTS, right, in service is related to the 
currently diagnosed, CTS for which surgery was performed in 
1997.

In addition, as part of the remand development, the appellant 
will be offered the opportunity to submit information about 
any other treatment he may have had, between separation from 
service and the documentation of bilateral, CTS in 1996.

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his back 
disorder, described as low back pain 
syndrome; and, bilateral, CTS, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
obtain any and all medical or treatment 
records or reports relevant to the above 
mentioned claims.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).  

2.  The veteran  and his representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  After the above records and any 
additional VA treatment records have been 
added to the file, the veteran should be 
afforded appropriate VA examinations to 
delineate the orthopedic and neurological 
symptoms attributed to service or the 
service-connected back disorder.  In 
addition, a determination as to whether a 
causal relationship exists between 
military service and his current 
bilateral, CTS must be made.  The entire 
claims folder should be available for 
review by the examiners prior to the 
examinations.  The examiner(s) should 
integrate the previous orthopedic and 
neurological findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's 
disabilities.

a.  Regarding, the service connected back 
disorder, the examiners should identify, 
and describe, in detail all low back 
pathology, both orthopedic and 
neurological, which are related to his 
service-connected back disorder. All 
indicated tests should be accomplished, 
and all clinical findings should be 
reported in detail, including range of 
motion studies, measured in degrees.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, ankylosis 
(favorable or unfavorable), subluxation, 
lateral instability, dislocation, locking 
of the joints, loose motion, crepitus, 
deformity or impairment.  The examiners 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected back disorder.  The examiners 
should provide a description of the 
effect, if any, of the veteran's pain on 
the function and movement of his back but 
only that which is due to the service-
connected lower back disorder, or other 
back disorder the examiner has related to 
service or the service-connected back 
disorder.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of such disability.  Range of motion 
testing should be conducted with an 
explanation as to what is the normal 
range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of low back pathology 
found to be present.  The examiners 
should provide complete rationales for 
all conclusions reached.

b.  Regarding bilateral, CTS, the 
examiners are requested to ascertain the 
nature and extent of any CTS 
symptomatology in each joint (both 
wrists), and to express an opinion/answer 
to the following question; 

Is there is a link between the current 
bilateral, CTS and the reported 
impression of mild, right, CTS, resolved 
secondary to casting, found in the 
service record? (it is noted that no 
left, CTS was noted in service) 

The examiners should provide a complete 
rationale for all opinions or conclusions 
expressed. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Veterans Claims 
Court or Board directive is neither 
optional nor discretionary).  Where the 
remand orders of the Board or the Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  Specific attention is 
directed to the examination reports.  If 
the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000) (if the report does 
not contain sufficient detail, the rating 
board must return the report as 
inadequate for evaluation purposes).  

5.  The RO should then readjudicate the 
issues on appeal.  Regarding the low back 
disorder, consideration should be 
afforded to all applicable laws and 
regulations, as well as to all 
appropriate diagnostic codes and the 
Veterans Claims Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), where 
applicable.  Consideration of applicable 
General Counsel Opinions should also be 
undertaken, as should consideration of 
separate compensable ratings on the basis 
of different functional impairments, and 
an extraschedular evaluation should also 
be undertaken. 

Regarding, the issue of entitlement to 
service connection for bilateral, CTS, 
the RO should readjudicate with 
consideration given to all the evidence 
of record, including all additional 
medical evidence obtained by the RO 
pursuant to this remand. 

In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion as 
to the ultimate outcome of this claim by the action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeals


 

